DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/22/2020 and 11/05/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Patent Application Publication No. 2013/0278482).
With reference to claim 1, Hsu discloses a method of displaying a video picture in a large screen system (see paragraphs 31-32; Fig. 1), comprising:
upon receipt of a drag operation (as indicated by arrow; Fig. 9) on the video picture on a virtual screen (Sv), acquiring a first position (start location of arrow) of the dragged video picture on the virtual screen (Sv), coordinates on the virtual screen being in one-to-one correspondence to coordinates on a display screen (11) of the large screen system (Sp) (see paragraphs 33-34; Fig. 1, 9), the large screen system (Sp) comprising a plurality of controllers (12) and a plurality of displays (11), each of the 
when it is determined based on the first position that the dragged video picture needs to be displayed across at least two controllers, determining, based on the first position, a display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9); and
sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to a corresponding control device, such that each of the at least two controllers controls, based on the received display position, a corresponding display unit to display the video picture (see paragraph 45; Fig. 9).

With reference to claim 2, Hsu discloses the method according to claim 1, and further discloses wherein the first position comprises  coordinates of four vertexes (as indicated by boxed section of virtual image; see Fig. 4) of the dragged video picture (see paragraph 45; Fig. 9); and prior to determining, based on the first position, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the method further comprises: acquiring a corresponding display range of each of the plurality 

With reference to claim 3, Hsu discloses the method according to claim 1, and further discloses wherein determining, based on the first position, the display position of the dragged video picture on the display unit (11) controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9) comprises: converting, based on a corresponding relationship between coordinates of the virtual screen and coordinates of the display unit controlled by each of the at least two controllers (12) (see paragraphs 33-34), the first position to a coordinate system of the display unit controlled by each of the at least two controllers to obtain the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9).

claim 4, Hsu discloses the method according to claim 1, and further discloses wherein sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding control device (see paragraph 45; Fig. 9) comprises: acquiring a control protocol corresponding to each of the at least two controllers (see paragraphs 37, 39 Figs. 3-4); and sending, under the control protocol corresponding to each of the at least two controllers, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to the corresponding control device (see paragraph 45; Fig. 9).

With reference to claim 11, Hsu discloses an apparatus of displaying a video picture in a large screen system (see Figs. 1-4), the system comprising:
a processor (12/14) (see paragraphs 33, 37; Fig. 2); and 
a memory (12/14) for storing instructions executable by the processor (see paragraphs 33, 37; Fig. 2); and 
wherein when the executable instructions stored in the memory are executed by the processor (see paragraphs 33, 37; Fig. 2), the processor is configured to:  
upon receipt of a drag operation on the video picture on a virtual screen (Sv), acquire a first position (start location of arrow) of the dragged 
in response to determining, based on the first position that the dragged video picture needs to be displayed across at least two controllers, determine, based on the first position, a display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9); and
sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to a corresponding control device, such that each of the at least two controllers controls, based on the received display position, a corresponding display unit to display the video picture (see paragraph 45; Fig. 9).

With reference to claim 12, Hsu discloses a computer-readable storage medium, which stores a computer program (in teaching computing modules (12-14) of the device; see paragraphs 31-34, 37; Fig. 1); wherein 
upon receipt of a drag operation on the video picture on a virtual screen (Sv), acquire a first position (start location of arrow) of the dragged video picture on the virtual screen (Sv), coordinates on the virtual screen being in one-to-one correspondence to coordinates on a display screen (11) of the large screen system (Sp) (see paragraphs 33-34; Fig. 1, 9), the large screen system (Sp) comprising a plurality of controllers (12) and a plurality of display units (11), each of the plurality of controllers (12) controlling at least one display unit (11), the plurality of display units forming the display screen (Sp) (see paragraphs 33-34; Figs. 2, 4); 
in response to determining, based on the first position that the dragged video picture needs to be displayed across at least two controllers, determine, based on the first position, a display position of the dragged video picture on the display unit controlled by each of the at least two controllers (see paragraph 45; Fig. 9); and
sending the display position of the dragged video picture on the display unit controlled by each of the at least two controllers to a corresponding control device, such that each of the at least two controllers controls, based on the received display position, a corresponding display unit to display the video picture (see paragraph 45; Fig. 9).

claim 13, Hsu discloses the method according to claim 11, and further discloses wherein the first position comprises coordinates of four vertexes of the dragged video picture (see paragraph 45; Fig. 9); and prior to the processor being configured to determine, based on the first position, the display position of the dragged video picture on the display unit controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the processor further configured to acquire a corresponding display range of each of the plurality of display units on the virtual screen (see paragraph 46; Fig. 10); determine a display range where coordinates of each of the four vertexes are located from a plurality of display ranges acquired see paragraph 46; Fig. 10); and determine that the dragged video picture needs to be displayed across at least two controllers when controllers corresponding to the display units corresponding to the display ranges where the coordinates of two vertexes are located are different (see paragraph 45-46; Fig. 10).

With reference to claim 14, Hsu discloses the method according to claim 11, and further discloses wherein in response to the processor being configured to determine, based on the first position, the display position of the dragged video picture on the display controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the processor is configured to: convert, based on a corresponding relationship between coordinates of 

With reference to claim 15, Hsu discloses the method according to claim 11, and further discloses wherein the processor is configured to send the display position of the dragged video picture on the display controlled by each of the at least two controllers to the corresponding controller (see paragraph 45; Fig. 9) by being configured to:  acquire a control protocol corresponding to each of the at least two controllers (see paragraphs 37, 39 Figs. 3-4); and send, under the control protocol corresponding to each of the at least two controllers (12), the display position of the dragged video picture on the display controlled by each of the at least two controllers to the corresponding controller (see paragraph 45; Fig. 9).

With reference to claim 17, Hsu discloses the method according to claim 12, and further discloses wherein the first position comprises coordinates of four vertexes of the dragged video picture (see paragraph 45; Fig. 9); and prior to the processor being configured to determine, based on 

With reference to claim 18, Hsu discloses the method according to claim 12, and further discloses wherein in response to the processor being configured to determine, based on the first position, the display position of the dragged video picture on the display controlled by each of the at least two controllers (12) (see paragraph 45; Fig. 9), the processor is configured to: convert, based on a corresponding relationship between coordinates of the virtual screen and coordinates of the display unit controlled by each of the at least two controllers (12) (see paragraphs 33-34), the first position to a coordinate system of the display unit controlled by each of the at least two controllers to obtain the display position of the dragged video picture on the 

With reference to claim 19, Hsu discloses the method according to claim 12, and further discloses wherein the processor is configured to send the display position of the dragged video picture on the display controlled by each of the at least two controllers to the corresponding controller (see paragraph 45; Fig. 9) by being configured to: acquire a control protocol corresponding to each of the at least two controllers (see paragraphs 37, 39 Figs. 3-4); and send, under the control protocol corresponding to each of the at least two controllers (12), the display position of the dragged video picture on the display controlled by each of the at least two controllers to the corresponding controller (see paragraph 45; Fig. 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claims 12 or 6 above, and further in view of Buchner (US Patent Publication No. 2014/0104139).
With reference to claim 5, Hsu discloses all that is required of the method according to any one of claim 1 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to 

With reference to claim 16, Hsu discloses all that is required of the method according to any one of claim 11 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 20, Hsu discloses all that is required of the method according to any one of claim 12 as explained above, however fails to specifically disclose time calibration instructions as recited.

Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 21, Hsu discloses all that is required of the method according to any one of claim 2 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in 
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).

With reference to claim 22, Hsu discloses all that is required of the method according to any one of claim 3 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to 

With reference to claim 23, Hsu discloses all that is required of the method according to any one of claim 4 as explained above, however fails to specifically disclose time calibration instructions as recited.
Buchner discloses a system and method for displaying a video picture in a large screen system (see Figs. 1-3) wherein the system is capable of sending a time calibration instruction to each of the plurality of controllers (102-124), the time calibration instruction being intended to instruct each of the plurality of controllers to perform time calibration on an internal clock (in teaching synchronization of client devices of the array with the host device (202); see paragraph 37-38; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of time calibration instructions similar to that which is taught by Buchner to be carried out in a system similar to that which is taught by Hsu in order to provide a multi-client device large display image to the user in a synchronized fashion (see Buchner; paragraph 12).




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ANDERSON et al. (US2018/0232193) discloses a presentation system including a plurality of displays (110) to provide a large screen image to the user (see paragraphs 27-29) having a time calibration (see paragraphs 65-69) (see Figs. 1-4).
KIM (US2016/0070523) discloses a display control system for displaying a video picture in a large screen system using a plurality of display devices (200-200n) wherein the control device (400) manages content to be displayed in proper timing (see paragraphs 66-71, 93-97; Figs. 1-5).
ISHIZAWA (US2014/0145988) discloses a display control system comprising a plurality of devices (401) capable of performing a drag operation over a plurality of devices (see paragraphs 32-36, 44-47; Figs. 1-2, 4-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625